Citation Nr: 0525279	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  89-40 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for degenerative joint disease of the cervical spine, from 
June 6, 1996.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from May 1952 until April 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 1994 and December 1996 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska.

Subsequent to the December 1994 and December 1996 rating 
actions, the claims file was transferred to the RO in 
Roanoke, Virginia.  

One or both of these matters were previously before the Board 
in April 1998, August 1999 and August 2003.  On those 
occasions, remands were ordered to accomplish additional 
development.

In a March 2003 decision, the Board denied entitlement to an 
initial rating in excess of 20 percent for degenerative joint 
disease of the cervical spine for the period prior to June 6, 
1996.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative joint disease of the cervical spine has been 
manifested by subjective complaints of pain, with radiation 
to the right upper extremity, productive of severe limitation 
of motion, with no objective evidence of neurological 
deficit.

2.  The veteran is service-connected for multiple 
disabilities, one of which is rated at 60 percent disabling 
from August 1996; her combined disability rating is 80 
percent from August 1996.  



3.  The competent evidence shows that the veteran is 
precluded from 
substantially gainful employment as a result of her service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 60 percent for degenerative joint disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes 5290 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002, until September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, 5243 (from September 26, 2003).  

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19, 4.71a, Diagnostic Code 5290 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, the veteran expressed disagreement with 
the initial rating assignment awarded.  Therefore, VAOPGCPREC 
8-2003 applies.  However, the claims folder does not reveal 
that appropriate notice was provided as to the underlying 
service connection claim.  For this reason, the adequacy of 
notice as to the increased rating claim must be evaluated.  
This will be discussed in the paragraphs that follow.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of May 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his/her and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service treatment and 
examination.  Additionally, documents associated with a claim 
of entitlement to disability benefits from the Social 
Security Administration (SSA) are of record.  Moreover, the 
veteran's statements in support of her appeal are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

I.  Increased rating- cervical spine

The veteran is claiming entitlement to a higher initial 
rating for her degenerative joint disease of the cervical 
spine.  This has been verified in February 1997 x-rays 
showing diffuse osteopenia and mild degenerative changes at 
C4-5, C5-6 and C6-7.  It is also observed that the veteran 
has disk space narrowing of C4-5, C5-6 and C6-7, as 
demonstrated in the February 1997 x-rays, and again in a 
radiograph dated in August 1998.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5290, 
for limitation of motion of the cervical spine.  However, 
that Code section does not afford an evaluation in excess of 
60 percent and therefore cannot serve as a basis for a higher 
rating.  Also, Diagnostic Code 5293, as in effect prior to 
September 23, 2002, does not afford an evaluation in excess 
of 60 percent and therefore cannot serve as a basis for a 
higher rating.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the last 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The revised version of Diagnostic Code 5293 does not afford a 
rating in excess of 60 percent for intervertebral disc 
syndrome based on incapacitating episodes and thus cannot 
serve as a basis for an increased rating here.  In any event, 
the evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected neck disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's cervical spine disability.  
In this regard, it is noted that a June 2003 VA examination 
contained complaints of neck stiffness and decreased range of 
cervical motion.  At times, the veteran had to help hold her 
neck up.  She also had to manually turn her neck at times.  
Objectively, there was a loss of normal curvature, muscle 
spasms and tightening of trapezius muscles on the right.  
Regarding active range of motion, she had flexion to 20 
degrees, extension to 25 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  Her range of motion was further 
reduced as to forward flexion after fatiguing.  There was 
objective evidence of pain at 10 degrees as to right lateral 
flexion.  The veteran's neck was noted to be very stiff.

Based on the findings detailed above, the Board concludes 
that the orthopedic manifestations of the veteran's cervical 
spine disability are severe.  In reaching this conclusion, 
the Board has considered additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Based on the foregoing, a 30 percent rating for orthopedic 
manifestations of the veteran's cervical spine disability is 
for application.  Moreover, no alternate Code sections afford 
a rating in excess of that amount.  Indeed, Diagnostic Code 
5295, for lumbosacral strain, is inapplicable to the 
veteran's cervical disability.  Furthermore, as the medical 
evidence does not establish ankylosis, Diagnostic Codes 5286 
and 5287 are not for application.  There are no other 
relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of her service-
connected degenerative joint disease of the cervical spine.  
In the present case, VA examination in June 2003 revealed 
subjective complaints of tingling and numbness in her right 
arm and hand.  However, upon objective examination, Tinel 
sign was negative.  Neurological examination was within 
normal limits.  No other objective evidence during the period 
in question demonstrates neurologic deficit.  In fact, at no 
point in time are any neurological deficits objectively 
manifested.  To illustrate this point, it is noted that an 
outpatient treatment report dated in April 1997 showed normal 
sensory and motor testing.  Normal neurological findings were 
again reflected upon VA examination in October 1999.

In the present case, the veteran's neurologic complaints 
relate to the upper extremities.  As such, diagnostic codes 
8510-8519 are potentially applicable.  However, because the 
objective evidence fails to establish any neurologic 
disability during the period in question, a compensable 
evaluation under any of the above Code sections is not for 
application.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
cervical spine degenerative joint disease.  It has been 
determined that the veteran is entitled to a 30 percent 
rating under Diagnostic Code 5290 for her orthopedic 
manifestations.  She is entitled to only a noncompensable 
evaluation for neurologic manifestations, as objective 
findings are normal.  Those separate orthopedic manifestation 
and neurologic manifestation ratings must now be combined 
under 38 C.F.R. § 4.25, along with all other service-
connected disabilities.  In the present case, the veteran is 
also service-connected for labyrinthitis (30 percent 
disabling), and right ear hearing loss (10 percent 
disabling).  All additional service-connected disabilities 
are rated as noncompensable.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (labyrinthitis), 30 
percent (orthopedic manifestations of her cervical spine 
disability), 10 percent (right ear hearing loss), an 
evaluation of 60 percent is derived.  This combined rating 
does not exceed the combined 80 percent evaluation rating 
currently in effect for this period.  Therefore, there is no 
basis for a grant of separate evaluations for the orthopedic 
and neurologic components of the veteran's cervical spine 
degenerative joint disease.  

The Board has considered whether any alternate Code sections 
entitle the veteran to a rating in excess of 60 percent for 
his cervical spine disability.  As the evidence does not 
establish a vertebral fracture, Diagnostic code 5285 is 
inapplicable.  Furthermore, as the evidence fails to 
demonstrate ankylosis, Diagnostic Code 5286 is not 
applicable.  No other Code sections are relevant to the 
claim.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 60 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
26, 2003.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral or cervical 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, Diagnostic code 5293 does not provide for a 
rating in excess of 60 percent for incapacitating episodes.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 60 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the entire spine is required in order for the 
veteran to qualify for the next-higher 100 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
60 percent evaluation for the orthopedic manifestations of 
her degenerative joint disease of the cervical spine for the 
period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  However, as indicated in the May 2004 VA 
examination report, gross neurological examination was 
normal.  Reflexes were also normal.  No other objective 
evidence reveals neurologic deficit during the period in 
question.  As such, there is no basis for an award of a 
separate evaluation for the veteran's neurologic complaints.  

In conclusion, from September 26, 2003, the veteran's 60 
percent evaluation for her degenerative joint disease of the 
cervical spine is reflective of her disability picture and 
there is no basis for a higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940 submitted in May 2002, she indicated that she had 
last worked full time in March 1996.  Until that time, she 
had worked in a hospital and also worked as a bookkeeper, a 
furniture polisher, a buser at a café, and as a gardener.  
She also had a child care position.  She reported that she 
had completed high school and had received additional 
education in clerical Army school.  She was also trained in 
nurses aid and as a medical technician.  Additionally, the 
claims file contains a document dated July 1992, associated 
with the veteran's SSA disability claim, showing a variety of 
nursing and secretarial jobs held from the 1970s through 
1992.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for degenerative joint disease of the cervical 
spine, rated at 20 percent disabling (and as 60 percent 
disabling as of June 6, 1996).  She is also service-connected 
for labyrinthitis (30 percent disabling), right ear hearing 
loss (10 percent disabling), diplopia, right eye 
(noncompensable), anxiety (noncompensable) and vascular 
headache syndrome (noncompensable).  

Based on the above, it is established that, from June 6, 
1996, the veteran has two or more service-connected 
disabilities, one of which is rated in excess of 40 percent.  
Moreover, as of June 6, 1996, her combined disability rating 
exceeds 70 percent.  Thus, as of that date, she meets the 
thresholds set forth under 38 C.F.R. § 4.16(a).  
Moreover, the competent evidence of record also demonstrates 
that the veteran is unable to secure or follow a 
substantially gainful occupation.  Indeed, the VA examiner in 
June 2003 reported that the veteran's limited neck motion, 
along with subsequent decrease in right arm strength would 
affect her ability to maintain employment.  As such opinion 
was offered following a review of the claims file and after a 
thorough physical examination, it is found to be highly 
probative.  It is acknowledged that an earlier June 1996 VA 
examination report did not find that the veteran was 
precluded from gainful employment.  However, such opinion 
considered only her psychiatric disability, and not all 
service-connected conditions.  Moreover, the claims folder 
was not available for review by the examiner, negating the 
probative value of the opinion rendered.

In conclusion, the evidence of record supports a grant of 
TDIU.  The Board notes that in reaching this conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial rating in excess of 60 percent for degenerative 
joint disease of the cervical spine, from June 6, 1996, is 
denied.

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


